Title: To Thomas Jefferson from Daniel Drew, 20 September 1821
From: Drew, Daniel
To: Jefferson, Thomas


Right honourable sir
Lake Landing
Septemr 20th 1821
having been informed in Philadelphia that there was a College built under your auspices & patronage in Virginia. I take the liberty of applying to you as a Candidate of Professor of langauges in that institution. I have in my possession introductory letters to you from Mathy Carey esq Philadelphia with other testimonials of capacity & conduct, but i shall leave it to your better judgement to—Decide of my qualifications. if you should encourage me to go on to Virginia: i left Philadelphia last April with a private family for North Carolina where i now reside. I was educated in the College of Dublin Ireland, you would oblige me very much as being a stranger & i hope of some merit. if you would give me a situation in that or some other literary institution.I am with the greatest respect your humble and obedient servantDaniel DrewPs If you should condescend to write to me. you will direct your letter to me to Lake Landing, North Carolina—